Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 26, 2010                                                                                                   Marilyn Kelly,
                                                                                                                    Chief Justice

  141000                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellant,                                                                                         Justices


  v                                                                 SC: 141000
                                                                    COA: 295481
                                                                    Macomb CC: 2004-002096-FH
  JULIE CHRISTINE LAEL BAUMER,
             Defendant-Appellee.
  _________________________________________/

          By order of May 12, 2010, this Court granted immediate consideration and a stay
  of trial court proceedings. On order of the Court, the application for leave to appeal the
  April 12, 2010 order of the Court of Appeals is considered, and it is DENIED, because
  we are not persuaded that the question presented should be reviewed by this Court. The
  stay of trial court proceedings is DISSOLVED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 26, 2010                        _________________________________________
           p0519                                                               Clerk